Citation Nr: 1550605	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  09-36 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for post traumatic stress
disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Robert Chisholm, Esquire


ATTORNEY FOR THE BOARD

N.K., Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to September1966.

The bilateral hearing loss and tinnitus matters come before the Board of Veterans'
Appeals (Board) on appeal from an October 2008 rating decision of the RO in
Muskogee, Oklahoma, which, in relevant part denied the claims.  The PTSD rating
comes to the Board on appeal from a September 2010 rating decision which granted
service connection and assigned an initial 50 percent rating.  

A March 2013 Board decision denied a rating in excess of 50 percent for PTSD.  In that decision, the Board assumed jurisdiction of a claim of entitlement to TDIU pursuant to the decision in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Also in March 2013, the Board remanded claims of entitlement to service connection for hearing loss and tinnitus and entitlement to TDIU.  With regard to these issues, the Board finds that there has been substantial compliance and no further action is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

With regard to the issue of entitlement to TDIU, the Board notes that the RO granted the Veteran TDIU in an August 2015 rating decision, with an effective date of June 2008.  Therefore, as this constitutes a full grant of benefits, the issue of entitlement to TDIU is no longer before the Board and will be addressed no further herein.  

The Veteran appealed the Board decision regarding an increased rating for PTSD to the Veterans Claims Court (Court).  In August 2013, the Court vacated the March 2013 Board decision with respect to the issue of an increased rating for PTSD and remanded the claim for action consistent with a Joint Motion for Remand.  

In an April 2015 rating decision, the RO granted the Veteran a 70 percent rating for PTSD, effective the date his claim was received.  As this is not the highest rating available for this disability, the appeal continues.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).
FINDINGS OF FACT

1.  The Veteran's PTSD does not result in total occupational and social impairment due to such symptoms as gross impairment in thought processes or communications, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting oneself or others, disorientation to time or place or inability to perform activities of daily living.  

2.  The weight of the evidence is against a finding that the Veteran's currently diagnosed bilateral hearing loss either began during or was otherwise caused by his military service, to include any noise exposure therein; and the evidence does not establish that the Veteran's bilateral hearing loss was either diagnosed within a year of military service or has been continuous since that time.  

3.  The weight of the evidence is against a finding that the Veteran's tinnitus either began during or was otherwise caused by his military service, to include any noise exposure therein; and the evidence does not establish that the Veteran's tinnitus was either diagnosed within a year of military service or has been continuous since that time.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for service connection for bilateral sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in June 2008.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran was afforded a VA examination in December 2013 to address his hearing loss and tinnitus, and examinations in August 2010 and December 2014 to address his service-connected PTSD.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations, considered along with the medical evidence of record, are adequate because the examinations were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and thorough examinations of the Veteran.  The Board finds that the rating examinations reported findings pertinent to the rating criteria in the case of the psychiatric claim and addressed the etiology of his hearing loss and tinnitus disability with regard to the service connection claims.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, SSA records, VA and private treatment records; and the Veteran has not identified any potentially relevant records that have not been obtained.  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claims, and to respond to VA notices.  The Veteran and his representative have also failed to identify any outstanding evidence that need to be obtained.  Of note, while the previous Board decision was vacated by the Court, it was not argued that there was any outstanding evidence that was needed for a fair adjudication of the Veteran's claim.

Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.   

As described, the Board finds that VA has fulfilled the duties to notify and assist the Veteran, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Entitlement to an Evaluation in Excess of 70 percent for PTSD

The Veteran filed a claim for a psychiatric disability in June 2008.  In April 2015 the RO increased his rating to 70 percent as of the date his claim was received.  As this rating increase did not constitute a full grant of benefits, the increased rating claim for the Veteran's psychiatric disorder remains on appeal for the period from June 2008, the date of his initial claim, onward.  Previously denied by the Board in March 2013, this issue was appealed to the Court, and has been returned to the Board by way of JMR.  The JMR was premised on the Board's failure to fully and adequately explain why instances of low Global Assessment of Functioning (GAF) scores did not result in a higher disability rating for the Veteran's PTSD.  This will be done below.  Following the JMR, a readjudication of the claim led to the increase of the Veteran's rating from 50 percent to 70 percent.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Id.

Acquired psychiatric disorders are rated through the use of a general rating formula for mental disorders, which provides that a 70 percent disability rating is warranted when the psychiatric disorder causes occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The maximum scheduler rating of 100 percent is warranted when the psychiatric disorder causes total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in February 2014, and therefore the claim is governed by DSM-IV.

The Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, the Veteran's claim is governed by DSM-IV and DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130.

In a November 2008 stressor statement submission, the Veteran mentioned being on
Zoloft since 2004, that he had nightmares and would wake up feeling ill from them.  He also mentioned that he got angry easily and had been married six times.  A separate November 2008 statement only mentioned anger, high blood pressure, panic attacks and being sick at his stomach.

The Veteran underwent a private psychological evaluation, in September 2008.  The
Veteran reported that his wives told him that he is volatile and hostile.  He denied
having hobbies or personal interests.  He reported being depressed, irritable,
anxious, angry, and that he was emotionally numb.  The Veteran reported frequent
nightmares and night sweats.  He endorsed memory problems, forgetting people's
names and having difficulty completing tasks.  The Veteran reported suicidal ideation on occasion, but denied any attempts.  The Veteran denied having friends
or hobbies, and stated he has trouble remembering and feels cut off from other
people.  He reported that he was moody or angry for no reason and that he was
nervous and jumpy.  The psychologist administered standardized testing which was
positive for PTSD.  The problem checklist indicated social problems with feeling
like he is being criticized by others, feeling uncomfortable in social settings,
suspicion of others, not having close friends and feeling very uncomfortable when
talking to people.  Upon psychological testing to determine the severity of his psychiatric disorders, the examining medical professional noted that the Veteran's scores were indicative of severe impairment of daily activities, depression and high levels of anxiety.  The Veteran's scores were also significant for insomnia and suicidal ideation.  The Veteran was found to be experiencing moderate to severe emotional distress characterized by dysphoria and agitation.  The Veteran had concentration and memory difficulties.  He was easily distractible and confused.  The Veteran lacked self-confidence and may feel as if things are not real and that there is something wrong with how his mind is functioning.  He had a great deal of
difficulty handling stress and may exhibit increased symptoms in response to stress.
The psychologist noted that the Veteran was unemployed and that he was probably
unemployable in his current state.  The psychologist diagnosed the Veteran with PTSD and assigned a GAF score of 40.

An October 2009 statement from the Veteran described his stressors again, and in addition noted his recurring trouble trusting men due to a sexual assault.  He also noted that he had significant conflict with his family, both his various wives and his brother and sister.  He reported that he did not want to be around people and did not even want to go to restaurants to eat due to too many people.

The Veteran's wife submitted an April 2010 statement to his congressman which
was forwarded to VA.  In it, she reported that the Veteran became more irritable as he was forced to remember things by the adjudication process.  She reported that he did not like crowds and loud noises, did not have friends and did not want to be around people.  He had nightmares, no patience, and was very verbal while driving. She reported that he was taking a PTSD class once a week.  He wanted to enroll in a
five day a week program but the distance from home to the class was too great.

The Veteran's VA treatment records show compliance with medication without
abnormal behavior or treatment for psychiatric symptoms until 2010.  The Veteran appeared for his appointments alone and on time; and he filled his own prescriptions.  A May 2009 primary care note indicated that the Veteran denied memory loss, mood changes, insomnia, sadness, and irritability.  A January 2010 primary care encounter note indicates that he denied memory loss, insomnia, mood changes, sadness and irritability.  He did report nightmares from Vietnam.

January, February and July 2010 notes indicate that he took a class to help him adjust to trauma through the psychology service.  The first note from January 2010 shows that the veterans in the class were alert and oriented without suicidal or homicidal ideation, intention or plan.  The Veteran was attentive to the presentation, and his affect was anxious.

The Veteran was seen for an August 2010 psychology appointment after he applied
for a PTSD treatment program.  The Veteran reported symptoms of a bad attitude,
quick temper, closed emotions, nightmares three to four times a week, intrusive
thoughts and flashbacks.  The Veteran was casually dressed and somewhat
unkempt, arriving on time.  He appeared depressed with a flat affect.  He engaged in
the session easily and spoke openly.  He had adequate insight and motivation. His
judgment was good.  He did not have current suicidal or homicidal intent or
ideation.  His thought processes were clear and coherent.

The Veteran underwent an August 2010 VA examination in association with this
claim.  He reported that he had flashbacks, intrusive thoughts, difficulty sleeping, nightmares, problems concentrating, difficulty with his memory, being easily startled, avoiding activities, irritability, anger, inability to remember important aspects of things, intense physical reaction, sense of limited future, guilt and difficulty trusting people.  The Veteran reported his symptoms as subjectively severe, constant, continuous or ongoing.  The Veteran indicated that the symptoms
affected his total daily functioning which resulted in him having difficulty in social
settings, controlling his anger, and irritability.  The Veteran reported that he took 30
minutes to fall asleep, waking frequently in the night and sleeping only four hours a
night, with nightmares four out of seven nights.  The Veteran did not have a history
of violent behavior or suicide attempts.  The Veteran had good response to medication and had not received psychotherapy in the previous year, been hospitalized, or made emergency room visits.  The Veteran reported that he had a
good relationship with his parents, but both had passed.  He claimed adequate
relationships with his siblings.  He reported that his current, seventh marriage was
rocky.  He reported four sons and described his relationships with them as distant.
The Veteran has not had legal problems after service.  He did not continue his
education after service.  The Veteran reported working in construction for twenty
years, as a building inspector for two years, and as a truck driver for one year.  He
described relationships with his supervisors and colleagues as fair at these jobs.

On mental status examination, the Veteran was found to be a reliable historian.
Orientation was within normal limits.  Appearance, hygiene and behavior were
appropriate.  The Veteran maintained good eye contact during the exam.  His affect and mood showed a disturbance of motivation and mood.  He had little drive or motivation to participate in activities he once enjoyed.  Communication, speech, and concentration were within normal limits.  The Veteran had panic attacks more
than once a week.  He did not have suspiciousness.  He did not report a history of
delusions or hallucinations.  At the examination no delusion or hallucination was
observed.  Obsessive-compulsive behavior was absent.  His thought processes were
appropriate.  He was able to understand directions.  His thought and judgment were not impaired.  His abstract thinking was normal.  His memory was within normal limits.  Suicidal and homicidal ideation was absent.  The examiner diagnosed the Veteran with PTSD, in addition to major depressive disorder, panic disorder and alcohol abuse in remission.  He specifically noted that the Veteran's PTSD caused his later onset of major depressive disorder and panic disorder, but that each diagnosis was distinguishable from the other.  The examiner specifically commented on the Veteran's difficulty getting along with others due to his anger and temper, and the difficulty he had with activities of daily living due to his memories of combat.  He remarked that the Veteran's symptoms caused him occupational and social impairment with reduced reliability and productivity, finding that although he had difficulty with the above activities he was able to manage some of his own affairs such as his financial matters and he did not pose a threat of danger to himself or others.  The examiner assigned the Veteran a GAF score of 42.

In April 2014 the Veteran was afforded a Vocational Assessment from Dr. J.D.  Dr. J.D. reviewed the Veteran's psychiatric treatment history, and provided a detailed report of all of his evaluations and treatment records.  She further reviewed the Veteran's educational history, noting that he had a high school degree and had completed a Carpenter's apprentice program as well as a journeyman's license.  He attended tractor trailer training school in the early 1990s.  She noted the Veteran's employment history as a trucker, and found that due to his PTSD and severe impairment in social and occupational functioning he was incapable of securing and maintaining substantially gainful employment.  

In December 2014 the Veteran was afforded another VA examination for his psychiatric disorder.  The examiner noted the Veteran's prior diagnoses of major depressive disorder, PTSD and alcohol dependency.  The examiner noted symptoms of intrusive memories, avoidance, hyperarousal, depressed mood, fatigue and feelings of hopelessness.  His symptoms also included anxiety, panic attacks occurring weekly or less often, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty establishing work and social relationships and suicidal ideations.  The examiner noted that the Veteran experienced occupational and social impairment with deficiencies in most areas.  He further noted that since the Veteran's service he had significant difficulties and impairment in social and occupational functioning given his numerous marriages and places of employment and that he had been treated by at least two psychologists for his psychiatric disorders.  

After a thorough review of the claims file, the Board finds that the Veteran does not meet the criteria for a schedular rating in excess of 70 percent at any time.  
The Board notes that while the Veteran's reported symptoms at these medical evaluations indicate psychiatric symptoms of serious severity, and render him unemployable at the present time, they do not warrant a total schedular disability.  Specifically, the Veteran has not demonstrated that he experiences total occupational and social impairment.  

The Veteran has reported experiencing intermittent suicidal ideations, ongoing depression, anxiety, panic attacks and chronic difficulty sleeping for the duration of his appeal.  Specifically, at his September 2008 psychological evaluation the examining psychologist noted the Veteran's reports of being isolated, angry, irritable and depressed.  When asked about his levels of daily social and occupational functioning, the Veteran's responses indicated that he barely got along with anybody with the exception of his wife and that he was unable maintain employment as a result of his PTSD symptoms.  However, at his September 2008, August 2010 and December 2014 evaluations the Veteran has consistently been reported to be somewhat reasonably groomed, able to take care of his financial affairs and cooperative during his treatment.  The Veteran has endorsed continuous depression but with treatment continues to function appropriately, and effectively.  The Veteran has also endorsed forgetfulness for names and tasks, but has been found to overall have an intact memory, with the December 2014 examiner noting his ability to follow complex commands.  Despite his impairment in functioning, the Veteran has a history of being able to appear for his VA treatment appointments on time and alone.

As discussed in the JMR, the Veteran's GAF scores of 40 at his September 2008 private psychological evaluation and 42 at his August 2010 VA examination reflect more severe symptomatology.  The Board acknowledges that these GAF scores indicate a greater severity of symptomatology; however, it finds that such scores are indicative of the Veteran's current 70 percent rating, pertinently, the Veteran's symptoms are not severe enough to indicate that he has total impairment of his functioning.  The Board notes that during his examinations and during treatment the Veteran has not expressed a desire to hurt others.  While he had isolated episodes of suicide ideations, he had not reported delusions or hallucinations, and has never been reported as a threat to himself or a danger to others.  The Board further takes note of the fact that he still maintains a relationship with his wife.

As such, the evidence overall does not warrant a rating of 100 percent, as it is clear based on the Veteran's reports that he does not experience total occupational and social impairment as a result of his service connected PTSD.

As noted above, the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board notes the Veteran's reported symptoms of nightmares, and psychological agitation to external cues.  He reported difficulty sleeping, trouble concentrating and irritability.  However, the impact of these symptoms is generally more congruent with the assigned disability rating than they would be with higher rating during the appeal period. 

As such, the Veteran's claim for a schedular increased rating for PTSD in excess of 70 percent is denied.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  See Thun v. Peake, supra.  Turning to the first step of the extraschedular analysis, the Board finds the schedular rating criteria reasonably describe all the symptomatology of the Veteran's psychiatric disability.  Here, as explained in Vazquez-Claudio v. Shinseki, the Board's focus is primarily how the totality of the Veteran's psychiatric symptomatology impacts his occupational and social functioning.  In so doing, the schedular rating criteria inherently and necessarily considers all the Veteran's psychiatric impairment.  Moreover, the schedular rating criteria provide for a higher evaluation should the Veteran's symptoms worsen.  

In denying the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  However, the Board notes that the Veteran is already in receipt of TDIU for the entire period on appeal for his PTSD based on the application of the holding in Rice.  

Entitlement to Service Connection for a Bilateral Hearing Loss Disability

The Veteran seeks service connection for a bilateral hearing loss disability.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  To establish service connection on a direct incurrence basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).  In service connection claims, consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, such as sensorineural hearing loss, as an organic disease of the nervous system, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015). 

The Veteran contends that he has a bilateral hearing loss disability due to noise exposure from working as a radar man aboard the USS Bayfield while in Vietnam.  He noted that he often accompanied the ship to the beach head of Vietnam while under fire and returning fire, and that this is when his acoustic trauma occurred.  Service records show that the Veteran served on the USS Bayfield during service; therefore, the Veteran's noise exposure in service is conceded by the Board.  The Veteran is competent to describe being exposed to loud noise such as explosions. See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service.  For this reason, the in-service injury of acoustic trauma to both ears is established.

At the outset, the Board finds that the Veteran is not entitled to presumptive service connection for sensorineural hearing loss of the bilateral ears.  As will be discussed, no hearing loss was diagnosed during the Veteran's service based on .  Following service, the Veteran's earliest report of hearing loss was in 2008 and the Veteran was separated from active duty in 1966.  Furthermore, in an April 2010 statement the Veteran noted that he had no idea he had acquired hearing loss in-service, indicating that he did not experience such while on active duty.  As such, there is no evidence of continued hearing loss since service and no diagnosis of sensorineural hearing loss of the bilateral ears is shown to have been made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  

As noted above, the first element of direct service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  During treatment at the Oklahoma City VAMC in May 2009 and at a December 2013 examination, the Veteran was diagnosed with sensorineural hearing loss in both ears.  Therefore, as noted above, the Veteran has been diagnosed with bilateral hearing loss, and it has been conceded that he had in-service noise exposure. 
However, military noise exposure alone is not considered to be a disability; rather, it must be shown that the noise exposure caused hearing loss to develop.
 
In this case, audiometric test results conducted at the Veteran's enlistment physical in 1963 show normal hearing.  Service treatment records are completely silent for any complaints, treatment or diagnosis of hearing loss, and no audiometric testing appears to have been conducted at separation.  In other words, there is no evidence of hearing loss symptomatology during service.  

Following service, the Veteran's claims file is silent for any hearing treatment for many years.  In December 2013 the Veteran was afforded a VA examination to determine whether he had hearing loss for VA purposes and to assess the etiology of his hearing loss.  At that examination, the Veteran reported constant hearing loss in both ears.  Upon examination, the examiner found that the Veteran had sensorineural hearing loss in both ears.  However, due to the absence of any hearing loss during his period of service, the examiner found that it was not at least as likely as not that the Veteran's bilateral hearing loss was related to his military service.

The Veteran himself has attempted to relate the current diagnosis of his hearing loss to his noise exposure in his October 2008 statement claiming acoustic trauma.  However, while the Veteran, as a lay person, is competent to describe observable symptoms such as decreased hearing and noise exposure, and may be competent to provide opinions on some medical issues, an opinion as to the etiology of a hearing loss disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Some medical issues, such as hearing loss, require specialized training for a determination as to diagnosis and causation; therefore such issues are not susceptible of lay opinions on etiology.  An opinion of etiology would require medical expertise and knowledge and it is not shown that the Veteran has this knowledge or expertise.  Moreover, the Veteran does not appear to have alleged that he perceived diminished hearing acuity while in service that has persisted since.
 
Because the opinion of the VA examiner has not been rebutted or challenged, it remains the most probative evidence.  For service connection to be granted for the Veteran's hearing loss, the Veteran would need to submit a medical opinion that refuted the examiner's conclusion and provided a rationale for why his hearing loss was the result of his military noise exposure.  This has not been done.  As such, the weight of the competent and credible evidence is against a finding that the Veteran's bilateral hearing loss either began during or was otherwise caused by his military service.  The Veteran did not have chronic or recurrent hearing loss symptoms in service or soon after service, the hearing loss was first diagnosed many years after service separation, and it has not been medically related to injury or other incident of active service to include noise exposure in service.

Therefore, for the reasons discussed above, the Board finds that service connection for bilateral hearing loss is not warranted and the claim is therefore denied.  

Entitlement to Service Connection for Tinnitus

The Veteran filed a claim for service connection for tinnitus in June 2008, asserting that his in-service noise exposure caused his current tinnitus.  The Veteran asserted in his December 2008 notice of disagreement to the RO's denial of service connection that he was entitled to service connection for tinnitus.  

After a review of all the evidence, lay and medical, the Board finds that the Veteran has a current disability of tinnitus.  In Charles v. Principi, 16 Vet. App. 370 (2002), the Court determined that tinnitus is the type of disorder associated with symptoms capable of lay observation.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303; see also Jandreau, supra. 

With respect to whether the Veteran had any in-service incurrence or injury, the Board notes that the Veteran's service treatment records (STRs) are silent with respect to complaints, treatment, or diagnosis of tinnitus.  However, the Veteran presents competent evidence that he was exposed to loud noises while working aboard the USS Bayfield while in Vietnam, specifically of the nature of gunfire, and other loud noises.  38 U.S.C.A. § 1154(a).  As such, it is clear that the Veteran was exposed to noise in service, and therefore the second element of Shedden is satisfied.   

The Board turns now to the third element of Shedden, requiring that there exist a causal relationship between the present disability and the in-service disease or injury.  It is on this basis that the Veteran's claim fails.  The Veteran separated from service in 1966.  In December 2013 he was afforded a VA examination at which time he reported experiencing ringing in his ears, but noted that he was unsure of the onset.  He noted he had experienced it for many years, but was unsure whether it had started in-service.  The examiner found that the Veteran's tinnitus was less likely than not related to his service, as he himself was unsure of its onset and whether it occurred in-service.

Consideration has been given to the Veteran's assertion that his tinnitus had its onset in service or is etiologically related thereto.  He is again deemed competent to identify the symptoms of tinnitus, i.e., ringing in the ears.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), and while tinnitus is a condition capable of lay diagnosis, the cause of tinnitus requires the opinion of an expert.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  See Jandreau, supra.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating hearing disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  His lay evidence thereby lacks probative value.

The Board notes that the Veteran has not provided any private medical opinion or treatment records which address any relationship between his service injuries and his current disability.  He also did not recall when the tinnitus began.  As such, his statements are insufficient to establish tinnitus beginning in service and continuing to the present day.

As such, the evidence of record fails to establish that the Veteran's tinnitus is etiologically related to his exposure to noise in service.  Therefore, the claim is denied.


ORDER

An initial rating in excess of 70 percent for PTSD is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


